JUSTICE TRIEWEILER,
dissenting:
I respectfully dissent from the Opinion of the majority.
The only issue raised by the appellant on appeal was set forth by the appellant as follows:
‘Whether the State of Montana, Department of Social and Rehabilitation Services, Child Support Enforcement Division has jurisdiction to initiate administrative income withholding proceedings against State of Montana unemployment insurance benefits payable to Jerome First, Jr. an enrolled member of the Fort Peck tribes residing on the Fort Peck Indian Reservation in payment of a previously ordered child support obligation.”
The District Court found, based upon this Court’s previous decisions in State ex rel. Iron Bear v. District Court (1973), 162 Mont. 335, 512 P.2d 1292 and State et al. v. Flammond v. Flammond (1980), 190 Mont. 350, 621 P.2d 471, that the State had neither personal nor subject matter jurisdiction in this case.
On appeal, the State argued, and this Court has now agreed that it had quasi in rem jurisdiction because it had jurisdiction over the unemployment benefits which were paid to Jerome First by the State of Montana. For that reason, the State’s position was that personal *476jurisdiction was unnecessary. In fact, the State has never claimed in any of the proceedings in the District Court that it had personal jurisdiction over the petitioner.
The District Court’s decision was entered on November 21, 1989 and the State’s notice of appeal was filed on January 18, 1990.
On June 24, 1990, prior to oral argument or any decision in this case, First gave a non-revocable assignment of his unemployment benefits to the Montana Department of Family Services. He had also obtained employment and was having his income withheld to meet his child support obligation pursuant to an order of a South Dakota court. He did not contest the jurisdiction of the South Dakota court to collect support. At that point there were no further unemployment benefits to be withheld pursuant to any order of the District Court or this Court.
Other than the -unemployment benefits, there is no known basis for the State’s assertion of quasi in rem jurisdiction at either the present time or in the future.
For these reasons, First moved to dismiss the State’s appeal for the reason that it is moot.
It is a well-established rule that this Court does not exist for the purpose of issuing advisory opinions which have no practical impact on the parties, and that this Court will not hear cases that have become moot. Adkins v. City of Livingston (1948), 121 Mont. 528, 194 P.2d 238. In fact, this Court has in the past shown such an aversion to deciding moot issues that it has dismissed appeals for mootness on its own initiative. Montana Power Co. v. Charter (1977), 173 Mont. 429, 568 P.2d 118.
In response to First’s motion to dismiss, the State asked this Court to expand the issue that it had originally raised and determine that it had jurisdiction to withhold income from successive payors without any suggestion of who they might be or where they are located.
First’s motion was dismissed without explanation. Other than by passing reference neither is the issue of mootness discussed in the majority’s Opinion.
I disagree with the majority Opinion first of all because the issue it decided was moot and this Court is not in a position to speculate whether quasi in rem jurisdiction will exist in the future without knowing the nature or location of the income in question.
I also dissent for the reason that this Court’s decision ignores previous precedent which I believe controls the outcome in this case and which was correctly applied by the District Court.
*477The appellants’ briefs and the majority Opinion dedicated considerable space to the fact that First was delinquent in child support payments and that the federal government threatens to withhold welfare funds from states which do not cooperate in the collection of delinquent child support payments. However, the proper issue in this case is not whether First is a satisfactory parent, and it has nothing to do with the myriad of bureaucratic regulations imposed by the federal government. Certainly the State of Montana cannot be punished for its failure to collect child support payments when it has no lawful authority for doing so.
The only issue properly before this Court is whether based on prior decisions of this Court, the State of Montana could exercise jurisdiction over the petitioner Jerome First, Jr. Clearly it could not.
In State ex rel. Flammond v. Flammond (1980), 190 Mont. 350, 621 P.2d 471, we dealt with nearly identical facts and found that the courts of this state had no jurisdiction to enforce child support payments.
In Flammond, the father was an enrolled member of the Blackfeet tribe residing within the boundaries of the Blackfeet Reservation. His former spouse resided in California where she received public support for their child.
Under California’s Uniform Reciprocal Enforcement of Support Act, a California court found that the father owed a duty of support and ordered a petition sent to the Glacier County District Court in Montana for filing of an enforcement action under the provisions of Montana’s Uniform Reciprocal Enforcement of Support Act (URESA) at §§ 40-5-101, et seq., MCA.
In that case, the father moved to dismiss on the grounds that the court lacked personal and subject matter jurisdiction and we affirmed. In doing so, we made the following observations which are relevant in this case:
“Here there are absolutely no off-reservation acts in Montana sufficient to vest state courts with jurisdiction over the respondent, a reservation Indian. The only off-reservation acts occurred in California. It is well settled that a reservation Indian’s domicile on the reservation is not an in-state contact which grants jurisdiction to state courts. Fisher v. District Court (1976), [424 U.S. 382, 96 S.Ct. 943, 47 L.Ed.2d 106] supra; Kennerly v. District Court (1971), [400 U.S. 423, 91 S.Ct. 480,27 L.Ed.2d 507,] supra; Williams v. Lee (1959), 358 U.S. 217, 79 S.Ct. 269, 3 L.Ed. 2d 251.”
621 P.2d at 471.
*478“Similarly, there exists no duty to support on the part of the father in Montana. For, as we have determined, the Montana courts do not have subject matter jurisdiction over the transaction in question.”
621 P.2d at 474.
Maybe the most important observation in the Flammond decision for purposes of this discussion was the following:
“...A state may simply not extend its jurisdiction by judicial fiat no matter how compelling the policy considerations for doing so may seem if there is no legal basis to support state jurisdiction. If a remedy other than tribal court is to exist, Congress must provide it.”
621 P.2d at 474.
This Court arrived at a similarly indistinguishable decision in State ex rel. Three Irons v. Three Irons (1980), 190 Mont. 360, 621 P.2d 476.
The majority Opinion distinguishes Flammond and Three Irons by the fact that this case is concerned with unemployment insurance benefits. However, as previously noted, this case is no longer concerned with unemployment insurance benefits, because there are none, and if any accrue in the future the petitioner has signed an irrevocable assignment of those rights to the Child Support Enforcement Division. The only real difference between this case and the previous decisions is that in this case the United States government filed an amicus brief threatening to withhold federal funding unless we bend Montana law to suit its purposes. However, those threats are neither credible nor relevant.
Instead of basing its decision on previous decisions in this Court, the majority chose to base its decision on White Mountain Apache Tribe v. Bracker (1980), 448 U.S. 136, 100 S.Ct. 2578, 65 L.Ed.2d 665. However, under that decision, Montana cannot assert subject matter jurisdiction where to do so would infringe on the Fort Peck Indian Reservation’s right to make its own laws and be ruled by those laws. That is exactly what this Court’s decision does.
The Comprehensive Code of Justice enacted by the Fort Peck Tribal Executive Board does provide for a method of enforcing and satisfying child support obligations. What this Court’s decision says is that if the method provided is not satisfactory to the State of Montana, then the State is free to substitute its system of collection for the tribal system. That is not consistent with the White Mountain Apache test.
*479In a portion of the White Mountain Apache Tribe decision which is not discussed by the majority, the United States Supreme Court stated:
“When on-reservation conduct involving only Indians is at issue, state law is generally inapplicable, for the State’s regulatory interest is likely to be minimal and the federal interest in encouraging self-government is at its strongest.”
488 U.S. at 144, 100 S.Ct. at 2584.
According to the White Mountain Apache Tribe decision, the majority’s decision is objectionable because it interferes with efforts by the tribe to govern themselves in the area of child support. Those efforts should be encouraged, not frustrated at the behest of the federal government.
For these reasons, I would affirm the District Court and find that the State of Montana has neither personal jurisdiction over the petitioner nor subject matter jurisdiction in this case.